Taylor, J.:
The plaintiff in error, upon, an information filed by the State attorney, was tried and convicted, under Section 2398 of the Revised Statutes, of the misdemeanor of concealing the death of her bastard child, and upon the refusal of her motion for arrest of judgment and for new trial, she brings writ of error here.
The assignments of error relied on here are, the refusal of the court to grant the motion in arrest of *53judgment and.for a new trial- The motion in arrest of judgment was founded upon a general allegation that the information did not charge any offense under the statute in such cases. The supposed deficiency in the information is not pointed out either in the motion in arrest below, or in the briefs filed here. We are unable to discover any insufficiency in the information upon which the defendant was tried; but, on the contrary, are of the opinion that it contains fully every essential allegation to charge the crime under the statute. The chief ground of the supposed error in the refusal to grant the motion for new trial urged here is, that the evidence was not sufficient to support the conviction. Without setting it out in detail, after carefully considering same, we are of the opinion that the,evidence was ample to sustain the verdict found. We see nothing in the charge of the court to the jury that was erroneous, or that tended towards any'improper influence upon the jury.
Finding no errors in the record, the judgment of the court below is affirmed.